number release date id office uilc cca_2011060116065960 ---------------------------- from --------------------------- sent wednesday june pm to ------------------------- cc ---------------------- subject fee waiver denial issue ----- even though this fee waiver request is part of a request under sec_6104 rather than foia we can only look to foia practices and case law to guide our treatment of this request under sec_6104 while foia was recently amended to take into account the internet and emerging forms of electronic media there is still no case law on how specifically to treat bloggers but from what you have presented to us we agree with your assessment that this organization is not a representative of the news media in particular we agree with your determination that since the website seems to be a database from which others including journalists can pull data in order to write articles instead of writing articles themselves the organization cannot be said to be using its editorial skills to turn the requested raw material into a district work as it is required under the foia to be classified as a representative of the news media as new foia cases address the issue of whether and under what circumstances bloggers can be considered representatives of the news media we may revisit the issue and will keep you apprised of our views on the matter as for the administrative appeal process there is no appeal procedure under sec_6104 for the denial of a fee waiver request in connection with a request for a tax exempt organization’s information returns however if a requester disagrees with a fee waiver denial that requester may file a foia request containing the same fee waiver request if the foia request is denied the requester will have the option of administratively appealing the denial under foia as set forth in sec_601_702 and will be able to pursue judicial remedies as well please let us know if we can offer additional assistance thanks
